 In the Matter Of VALLEY TRUCK AND TRACTOR CO., EMPLOYERandOPERATING ENGINEERS, LOCAL UNION No. 3 OF INTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L.,1 PETITIONERCase No. 20-RC-110.-Decided November 19, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial errors and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The business of the Employer :Valley Truck and Tractor Co., a California corporation with itsonly place of business in Marysville, California, is engaged in thesale and servicing of farm machinery and motor trucks and in thesale of parts and accessories therefor.During the first quarter of1948,2 the Employer purchased materials, consisting of tractors, mow-ers, plows, and other farm equipment, and parts and accessories forsuch machines, valued at approximately $128,000, all obtained withinthe State of California.Approximately 95 percent of these com-pleted units and over 75 percent of the parts and accessories werepurchased from the International Harvester Company plant in Oak-land, California, which, in turn, obtained over 69 percent of the com-pleted machines from plants located outside the State of California.3'The name of the Petitioner appears as amended at the hearing.*Chairman Herzog and Members Reynolds and Gray.2 The Employer succeeded to the business of Herboth Tractor and Truck Company onJanuary 2, 1948.8 The record does not reveal what percentage of the parts and accessories sold to theEmployerby theInternationalHarvester Company plant at Oakland originates outsidethe State.80 N. L. R. B., No. 87.444 VALLEY TRUCK AND TRACTOR CO.445During the same period, the Employer sold equipment valued at ap-proximately $160,000, all of which was sold to customers within theState.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act 42.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of mechanics, mechanics'helpers, and warehousemen, excluding parts men, salesmen, office andclerical employees, and supervisors.5The Employer contends thatparts men should be included in the unit.There are four mechanics and two mechanics' helpers employed inthe Employer's shop who adjust, repair, and overhaul machinery.A warehouse or assembly room, where new machinery is stored andassembled, is located adjacent to the shop.Two warehousemen, orset-upmen, work in the warehouse assembling new equipment fordelivery to the Employer's customers.Occasionally, the mechanics orhelpers also work in the warehouse.The parts department is located in a separate enclosure next to theshop.The two parts men receive and deliver parts, both to the me-chanics in the shop and to outside customers.Although there is nointerchange of duties between the shop employees and the parts men,and although the parts men are subject to separate supervision, thereis a considerable amount of personal contact between these two groupsof employees.Mechanics and their helpers must go into the partsdepartment to obtain parts, and the parts men occasionally go intothe shop to consult with the mechanics and ascertain the parts neces-sary for the repair or overhauling of equipment.The Board hasrecently found appropriate units of shop and parts department em-ployees employed in similar enterprises in the same general area.6We shall therefore include the parts men in the unit.4Matter of Herboth Tractor Co et at.,79 N L. R. B. 431 ;Matter of Liddon WhiteTruck Company,Inc.,76 N. L. R. B. 1181.6 Although the Petitioner in its petition requested inclusion of the parts men, itamended its petition at the hearing to exclude them from the proposed unit.9Matter of Herboth Tractor Co. et al, supra.The employers involved in that case arelocated at woodland, California,and Colusa,California,less than 50 miles from Marys-villeBut cfMatter of Liddon White Truck Company, Inc, supra;Matter of Mark A.Rathbun, Trading As Rathbun ImplementCo, Case No.19-RC-125, issued October 18,1948. 446DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that all shop and parts department employees employedby the Employer, including all mechanics, mechanics' helpers, ware-housemen, and parts men, but excluding office and clerical employees,salesmen, andsupervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Valley Truck and Tractor Co.,Marysville, California, an election by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twentieth Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the unit found appropriate inparagraph numbered 4, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desird to be represented by OperatingEngineers, Local Union No. 3 of International Union of OperatingEngineers, A. F. L., for the purposes of collective bargaining.